Case 8:20-cv-00043-SB-ADS Document 191-36 Filed 05/14/21 Page 1 of 4 Page ID
                                 #:3698




  Summary Judgment Ex. 31
 Case 8:20-cv-00043-SB-ADS Document 191-36 Filed 05/14/21 Page 2 of 4 Page ID
                                  #:3699



 1   COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
 2   Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
 3   E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
 4   1700 G Street, NW
     Washington, D.C. 20552
 5   Fax: (202) 435-5471
 6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
 7   Phone: (415) 844-9787
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
12
13   Bureau of Consumer Financial Protection, )
                                              )                         Case No.: 8-20-cv-00043-SB-ADS
14                   Plaintiff,               )
                                              )                         REQUEST FOR JUDICIAL NOTICE
15              vs.                           )                         IN SUPPORT OF PLAINTIFF’S
                                              )                         MOTION FOR SUMMARY
16   Chou Team Realty, LLC, et al.,           )                         JUDGMENT AGAINST DEFENDANT
                                              )                         NESHEIWAT
17                   Defendants.              )
                                              )
18                                            )
19
20           Pursuant to Federal Rule of Evidence 201, the Bureau respectfully
21   requests that the Court take judicial notice of the records described below,
22 which the Bureau is submitting concurrently as summary judgment exhibits in
23 support of its Motion for Summary Judgment. This Court may take judicial
24 notice of facts that are “not subject to reasonable dispute” because they “can be
25 accurately and readily determined from sources whose accuracy cannot
26 reasonably be questioned.” Fed. R. Evid. 201(b). “Under Rule 201, the court
27 can take judicial notice of public records and governments documents,”
28
       R EQUEST FOR JUDICIAL NOTICE IN S UPPORT OF P LAINTIFF’S MOTION FOR S UMMARY JUDGMENT AGAINST DEFENDANT NESHEIWAT
                                                              1
 Case 8:20-cv-00043-SB-ADS Document 191-36 Filed 05/14/21 Page 3 of 4 Page ID
                                  #:3700



 1   including documents available on “websites run by governmental agencies.”
 2   Gerritsen v. Warner Bros Entertainment, Inc., 112 F.Supp.3d 1011, 1033 (C.D.
 3   Cal. 2015) (internal brackets and quotation marks omitted); see also Daniels–
 4   Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 999 (9th Cir. 2010) (taking judicial
 5   notice of information on the websites of two school districts because they were
 6   government entities).
 7           First, the Bureau requests that the Court take judicial notice of several
 8   filings made with the California Secretary of State contained within SJ Ex. 46.
 9   Specifically, SJ Ex. 46 includes articles of incorporation and certificates of
10   limited partnership filed by Assure Direct Services, LP; Assure Direct Services,
11   Inc.; Certified Doc Prep Services, LP; Certified Doc Prep, Inc.; Direct
12   Document Solutions, LP; Direct Document Solutions, Inc.; Secure Preparation
13 Services, LP; Secure Preparation Services, Inc.; Docs Done Right, LP; and
14 Docs Done Right, Inc., which the Bureau obtained from the California
15 Secretary of State. The Bureau obtained the articles of incorporation for Lend
16 Tech Loans, Inc. from the California Secretary of State’s website. See SJ Ex.
17 46.
18           Second, the Bureau requests that the Court take judicial notice of SJ Exs.
19 47 to 51, which are pages downloaded from the Federal Student Aid (“FSA”)
20   website, which is operated by the U.S. Department of Education (“ED”). See
21   Won v. Nelnet Servicing, LLC, 2019 WL 1548572, at *5 (D. Haw. 2019)
22   (taking judicial notice of information on ED’s FSA website). SJ Ex. 47 is titled
23 “Consolidation” and is available at https://studentaid.gov/manage-
24 loans/consolidation. SJ Ex. 48 is titled “Forbearance” and is available at
25 https://studentaid.gov/manage-loans/lower-payments/get-temporary-
26 relief/forbearance. SJ Ex. 49 is titled “Servicers” and is available at
27 https://studentaid.gov/manage-loans/repayment/servicers. SJ Ex. 50 is titled
28
       R EQUEST FOR JUDICIAL NOTICE IN S UPPORT OF P LAINTIFF’S MOTION FOR S UMMARY JUDGMENT AGAINST DEFENDANT NESHEIWAT
                                                              2
 Case 8:20-cv-00043-SB-ADS Document 191-36 Filed 05/14/21 Page 4 of 4 Page ID
                                  #:3701



1    “Repayments” and is available at https://studentaid.gov/manage-
2    loans/repayment/plans. SJ Ex. 51 is titled “Student Loan Repayment” and is
3    available at https://studentaid.gov/manage-loans/repayment. All pages were last
4    accessed on May 13, 2021.
5            Because Summary Judgment Exhibits 46 to 51 are public records and
6    government documents, they are not subject to reasonable dispute and the Court
7    may properly take judicial notice of them.
8
9    Dated: May 14, 2021                                     Respectfully Submitted,
10                                                           /s/ Colin Reardon       __
                                                             Colin Reardon (pro hac vice)
11                                                           E. Vanessa Assae-Bille (pro hac vice)
                                                             Leanne E. Hartmann
12
                                                             Bureau of Consumer Financial Protection
13                                                           1700 G Street, NW
                                                             Washington, D.C. 20552
14
                                                             Attorneys for Plaintiff Bureau of
15                                                           Consumer Financial Protection
16
17
18
19
20
21
22
23
24
25
26
27
28
       R EQUEST FOR JUDICIAL NOTICE IN S UPPORT OF P LAINTIFF’S MOTION FOR S UMMARY JUDGMENT AGAINST DEFENDANT NESHEIWAT
                                                              3
